12/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0247


                                      DA 20-0247
                                   _________________

ROBERT MAFFIT, and the MONTANA
INDEPENDENT LIVING PROJECT, INC.,
a Montana Non-Profit Corporation,

             Plaintiffs and Appellants,
      v.                                                           ORDER

The CITY OF HELENA, and JOHN DOES
I-XXX,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Kathy Seeley, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 December 9 2020